UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 11-K þANNUAL REPORT PURSUANT TO SECTION 15(d)OF THE SECURITIES EXCHANGE ACT OF For the Fiscal Year Ended December 31, or ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d)OF THE SECURITIES EXCHANGE ACT OF For the Transition Period from to 000-30062 (CommissionFile Number) CAPITAL BANK 401(k) RETIREMENT PLAN (Full title of the plan) CAPITAL BANK CORPORATION 333 Fayetteville Street, Suite Raleigh, North Carolina (Name of issuer of the securities held pursuant to the plan and address of its principal executive office) CAPITAL BANK CORPORATION Capital Bank 401(k) Retirement Plan INDEX Page No. Report of Independent Registered Public Accounting Firm 3 Financial Statements: Statements of Net Assets Available for Benefits 4 Statements of Changes in Net Assets Available for Benefits 5 Notes to Financial Statements 6 Supplemental Schedule*: Schedule H, Line 4i — Schedule of Assets (Held at End of Year) 11 Signatures * Other schedules required by Section 2520.103-10 of the Department of Labor Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 (“ERISA”) have been omitted because they are not applicable. - 2 - Report of Independent Registered Public Accounting Firm We have audited the accompanying statements of net assets available for benefits of Capital Bank 401(k) Retirement Plan as of December 31, 2007 and 2006, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.
